FILED
                              NOT FOR PUBLICATION                           OCT 01 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RENE FIDEL PUAC,                                  No. 11-72248

               Petitioner,                        Agency No. A088-894-186

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Rene Fidel Puac, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      Puac contends he will be persecuted in Guatemala on account of his Mayan

ethnicity. Substantial evidence supports the BIA’s determination that Puac has not

demonstrated that any potential mistreatment he may face in Guatemala would rise

to the level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir.

2003) (discrimination, including employment discrimination, and harassment did

not compel finding of persecution). We lack jurisdiction to consider Puac’s

disfavored group contention because he failed to raise this issue to the BIA. See

Arsdi v. Holder, 659 F.3d 925, 928-29 (9th Cir. 2011). Puac does not otherwise

challenge the BIA’s denial of this withholding of removal claim. Thus, Puac’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                      11-72248